Citation Nr: 0114501	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-09 539A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) for private medical services rendered 
in connection with hospitalization on September 4, 1999 at 
Desert Samaritan Hospital.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active military service from September 1990 
to August 1991 and from October 1991 to April 1992.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2000 determination by the VA Medical 
Administration Service (MAS) at the Phoenix, Arizona VA 
Medical Center (VAMC).

REMAND

Upon review of the evidence, the Board finds that it is 
necessary to remand this case to schedule a hearing on 
appeal.  In a Report of Contact, VA form 119, dated May 21, 
2001, the veteran's accredited representative indicated that 
the veteran requested a local hearing to provide testimony 
regarding the issue on appeal. 

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing at the RO.  All 
correspondences pertaining to this matter 
should be associated with the claims 
folder.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to accord the veteran due 
process of law.  No action is required of the veteran until 
he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



